     Case: 1:19-cv-05066 Document #: 43 Filed: 06/04/20 Page 1 of 2 PageID #:308

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

RooR International BV, et al.
                                     Plaintiff,
v.                                                      Case No.: 1:19−cv−05066
                                                        Honorable Edmond E. Chang
VIP Skokie, et al.
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 4, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: On review of Plaintiffs'
motion for default judgment [41], judgment is awarded in the amount of $21,190.45. In
counterfeit trademark cases, the balance in setting statutory damages is providing some
measure of compensation and deterrence, without crossing the line into over−deterrence.
Relevant considerations include the nature and price of the product; the volume of sales
(or an estimate depending on the size of the offending retail operation); any safety and
health risks of the counterfeit goods; and the strength of the mark. Here, the hookah
product bought by the investigator was a modest $30, so the store (which appears to be a
very modest corner store) would have to sell almost hundreds of them to get to
approximately $20,000 sought by Plaintiffs. But there actually is some health concern
with counterfeit products that are designed to convey vapors into the body. And absent an
adversarial presentation (Defendant is in default), it is difficult to gauge what other
mitigation there might be. So the Court awards $20,280 in statutory damages. The Court
is reclassifying the private−investigator fee and the purchased product into the statutory
damages amount because it is not clear that those expenses are properly considered
taxable costs under Civil Rule 54(d)(1), but they should be recoverable to add to the
deterrence and rough compensation purposes of statutory damages. In addition to the
statutory damages, $910.45 is awarded for costs (the filing fee and service expense). The
total judgment amount is thus $21,190.45. A separate AO−450 judgment shall be entered.
Status hearing of 06/08/2020 is vacated. Civil case terminated. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
  Case: 1:19-cv-05066 Document #: 43 Filed: 06/04/20 Page 2 of 2 PageID #:309

web site at www.ilnd.uscourts.gov.
